Case 1:19-mj-00550 Document 1 Filed on 05/05/19 in TXSD Page 1 of 1

 

AO9l (Rev. 12/03) Criminal Complaint FELONY AUSA Mars:;alt]§;t%_|¢:§“d§%
UNITED sTATES DISTRICT CoURT 5 5 ¢~,,.

 

southern oismcr oman Brownsvm¢ oivision §'Wé‘ "' BF`ZG'SY» omit °? C€>Wi
UNITED STATES OF AMERICA CRIM[NAL COMPLA]NT
VS¢

N : - - -
romasrtoni~:s~rorres Ca$e “mb'~" 319 MJ 550

AO77 300 l2l Mexico

l, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 03. 2019 in Cameron County, in
the Southem District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded. deported, or removed. knowingly and unlawfully was present in
the United States having been found in Carneron County` Texas. the said defendant having not obtained the consent of the
Attomey General or the Secretary of the Depanment of Homeland Security to reapply for admission into the United States.

in violation of Title 8 United States Code_ Section(s) l326(a)( l )/(b)( l l

 

l further state that l am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Rrownsville, Te.\'as on May 03.
20 l 9. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the limited
States on July 13, 2005. The defendant was convicted of Possess Controlled Substance on June 26, 2000. Record checks revealed
that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

The defendant had Sl,470 Mexican pesos in his possession at the time of his arrest.

Continued on the attached sheet and made a part of this complaint: [:l Yes

 

 

 

 

 

Signatur' of((o plainant
Peters n, ayton E. Border Patrol Aeent
Submitted by reliable electronic means, sworn to, signature attested Primed Name ofComp\ainam
telephonically per Fed.R.Crim.P.4. l. and probable cause found on
.\/lay 05. 2019 at Brownsville. Texas
Date C ity/State

Ronaid G. M<>rgg u.s. niagiscrareiudge WO 17 """

Name of Judge Tule ofjudgc Signature of judge

